Citation Nr: 1121559	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-35 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for death pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran who served on active duty from October 1940 to October 1945.  The Veteran died in November 1980.  The appellant claims she is the surviving spouse of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appellant requested a hearing on her November 2008 substantive appeal form.  A hearing was scheduled in March 2010 and the appellant failed to appear despite notification being sent to her last known address.  The appellant has not indicated good cause for her failure to appear nor has she requested a new hearing and, therefore, the Board concludes her request for a hearing is withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

      1. The Veteran and the appellant were married in 1956.

2.  At the time of his death, in November 1980, the Veteran and the appellant were married.

3.  In May 1985, when the appellant was 64 years old, she married her second husband.  Her second husband died in March 1994.






CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits have not been met. 38 U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.50, 3.55(a) (3) and (10), 3.102 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has applied for death pension benefits asserting that she is the Veteran's surviving spouse.

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the veteran at the time of the veteran's death; (c) who lived with the veteran continuously from the date of marriage to the date of the Veteran's death (with exceptions not applicable here); and (d) who has not remarried (or engaged in conduct not applicable here). 38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b).

The record shows that the appellant was of the opposite sex from the Veteran and was married to him in February 1956 and remained married to him until the time of his death in November 1980.  

The record also contains no evidence indicating that she did not live continuously with the Veteran from the date of their marriage until his death.  Thus, immediately following the Veteran's death, the appellant was the Veteran's surviving spouse.

In May 1985, the appellant remarried.  Her subsequent husband, however, died in March 1994.  She remains unmarried today.

Since a surviving spouse is defined by law as a person who has not remarried, her marriage to her subsequent husband appears to bar the appellant from eligibility for status as the Veteran's surviving spouse. 38 U.S.C.A. § 101(3) ("surviving spouse means . . . a person . . . who has not remarried"); 38 C.F.R. § 3.50(b)(2) (a surviving spouse means a person . . . who . . ., except as provided in § 3.55, has not remarried).

Thus, under the general definition of a surviving spouse, once the appellant married her subsequent husband, she no longer had the status of a surviving spouse of the Veteran for purposes of VA benefits.

However, although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule. 38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. §§ 103(d), 1311(e).

These exceptions are pursuant to legislation which was enacted on June 9, 1998 which amended the law governing the reinstatement of DIC benefits. See Transportation Equity Act for the 21st Century, Pub. L. No. 105-178, § 8207, 112 Stat. 107, 495 (1998) (codified at 38 U.S.C.A. § 1311(e) (West Supp. 2000); see also VAOPGCPREC 13-98 (Sept. 23, 1998).

That legislation removed a prior bar to reinstatement under circumstances where the surviving spouse of a veteran remarried, and the remarriage was later terminated. 

The issue in this claim is therefore whether the appellant qualifies for any of the exceptions in 38 C.F.R. § 3.55, some of which are also listed in 38 U.S.C.A. § 103(d).  For reasons immediately explained below, the Board concludes she does not.

Under 38 C.F.R. § 3.55, the first exception indicates that the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled.  Id. § 3.55(a)(1).  This exception does not apply because the appellant's remarriage after the Veteran's death was not void or annulled, but rather was terminated by the subsequent husband's death.

The second, fifth and eighth exception under 38 C.F.R. § 3.55 allows for a remarried appellant to still be recognized as the Veteran's surviving spouse if the subsequent marriage (or conduct construed as subsequent marriage) was terminated on or after January 1, 1971, but prior to November 1, 1990.  In this case, the appellant remarried on May [redacted], 1985 and her remarriage "terminated" on March [redacted], 1994 when her husband died.  Accordingly, this exception is inapplicable here.

Exceptions three, four, six and seven under 38 C.F.R. § 3.55 are premised on remarriages occurring on or after October 1, 1998 (exception three and six) and on or after December 1, 1999 (exception four and seven).  Again, the Veteran remarried in May 1985 so none of these exceptions apply.

For marriages entered on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of death benefits. 38 C.F.R. § 3.55(a)(10).  Here, although the appellant was over the age of 57 at the time of her marriage subsequent to the Veteran's death, the subsequent marriage took place on a date before January 1, 2004.  Thus, the appellant does not meet this exception.

A surviving spouse who remarried after the age of 55, but before December 6, 2002 (which is the case here), may be eligible for benefits relating to medical care for survivors and dependents, but only if the application for such benefits was received by VA before December 16, 2004.  In this case, the appellant's application for benefits was received in March 2006.  

The facts in this case are not in dispute.  As explained above, the appellant was the legally surviving spouse of the Veteran at the time of his death in November 1980.  The appellant, however, remarried on May [redacted], 1985.  Her subsequent husband died on March [redacted], 1994.  Despite the fact that the appellant is no longer "remarried" currently, the appellant is no longer considered the "surviving spouse" of the Veteran.  For reasons explained above, no legal exception is applicable here. 

In short, as there is no allegation or evidence that any of the exceptions listed in 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55 apply, the appellant's remarriage precludes recognition of her as the Veteran's surviving spouse for purposes of the death pension benefits that she seeks. Consequently, recognition of the appellant as the Veteran's surviving spouse is legally precluded, and her claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

While the Board is sympathetic to the appellant's circumstances, the Board is unable to provide a legal remedy. The Board is bound by the applicable statutes and regulations.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Veterans Claims Assistance Act (VCAA) has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). In the present case there is no legal basis upon which the sought death pension benefits may be awarded and the appellant's claim must be denied.  Sabonis, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for death pension benefits is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


